Citation Nr: 1821579	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-29 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel











INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1978 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2016, the Board remanded the appeal for additional development.  It is once again before the Board.

The Board notes that the Veteran was previously represented by North Carolina Division of Veterans Affairs but in May 2017 correspondence revoked their representation and requested to be unrepresented, as reflected above on the title page.  See 38 C.F.R. § 14.631(f)(1)(2017).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has more nearly approximated symptoms productive of occupational and social impairment with reduced reliability and productivity; however, symptoms productive of occupational and social impairment with deficiencies in most areas have not been shown.





CONCLUSION OF LAW

For the entire period on appeal, the criteria for an initial 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2012, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In addition, pursuant to the November 2016 Board remand, the Veteran was afforded a VA examination addressing the current severity of his PTSD which the Board finds adequate for reasons described below.  This action substantially complies with the prior remand directives.

PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

PTSD is evaluated under the general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

Scores ranging from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Lower numbers on the GAF scale reflect more severe symptoms; higher number reflects less severe symptoms.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

The relevant evidence in this case is as follows.

A June 2012 private treatment record indicates that the Veteran's wife reported that he is easily irritated, does not want to be around people, gets angry easily, is irritated by crowds and noise, feels depressed a lot, stays home most of the time, and does not go anywhere but home and church.  Dr. Jabbour, the Veteran's treating private psychiatrist, diagnosed the Veteran with PTSD, major depressive disorder, and panic disorder and assigned a GAF score of 47.

The Veteran underwent a VA contract examination in September 2012.  He reported that he talked to his two brothers and three sisters occasionally but tends to isolate himself from others and therefore they have to call him.  He reported that he has been married for 31 years and that he and his wife do not have any major difficulties but she feels that he separates himself from her and the children.  The Veteran added that he has been going to Carolina Bible College since 2001 and was only two classes away from his Associate's degree.  He has also been working at a VA hospital for three years in human resources doing fingerprints and identification cards.  He denied any difficulties at this job.  The examiner noted depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran also reported flashbacks, nightmares, avoidance of crowds, war movies, fireworks and the news.  He currently has no friends and finds it hard to trust others.  He is irritable and has difficulty concentrating.  The examiner assigned a GAF score of 60, finding that the PTSD alone resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The examiner noted diagnoses of PTSD and alcohol abuse in remission but indicated that there was no impairment from alcohol abuse because it was in remission.

A November 2012 private treatment record indicates that the Veteran exhibited some improvement in that he was paying more attention to his grandchildren.  Although he was sleeping better, there was still early awakening, flashbacks and nightmares.  He continued to report being frustrated easily and outbursts of anger.

A March 2013 VA treatment record shows a depression screen where the Veteran denied experiencing little interest or pleasure in doing things but reported feeling down or depressed for several days.

A January 2014 private treatment record shows that the Veteran reported that he was still working at the VA hospital.  He reported anxiety, depression and difficulty sleeping.  Dr. Jabbour assigned a GAF score of 44.

A March 2014 VA treatment record shows a depression screen where the Veteran denied experiencing little interest or pleasure in doing things but reported feeling down or depressed for several days.

A May 2014 private treatment record indicates that the Veteran reported some issues related to his job and to socialization.  He continued to experience flashbacks, nightmares and hyperarousal.  Dr. Jabbour assigned a GAF score of 44.

An August 2014 private treatment record shows that the Veteran continued to work at the VA hospital and was also cutting grass on the side.  He noted some forgetfulness.  The GAF score was 44.

A December 2014 private treatment record shows anxiety, depression, hyperarousal and general discomfort when in crowds. 

The Veteran underwent another VA examination in January 2017.  The Veteran reported that he has a good relationship with his wife but noted that while his wife will want to go out to social events, he will prefer to stay by himself.  As to work, he described himself as conscientious and a hard worker.  He described having a stressful job in which people are frequently angry based on unreasonable expectations of the Veteran's department.  He reported becoming irritable at times and getting feedback from his supervisor that he should be less irritable.  The Veteran reported symptoms of depression, anxiety, sleep impairment, anger, nightmares and intrusive thoughts.  The Veteran also reported that since his last VA examination he has been having some memory and speech problems and has been working with the speech therapy department.  The only symptom observed by the examiner, however, was anxiety and she additionally commented that objective psychological testing indicated concerns about embellishment of symptoms and inconsistent reporting of symptoms across questionnaires, the clinical interview and other records.  The examiner diagnosed PTSD which she assessed as causing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication (applicable to a 10 percent rating under 38 C.F.R. § 4.130).

A February 2017 private treatment record indicates that the Veteran reported feeling depressed and stressed out because his grandson recently moved in.  He was still working at the VA hospital but reported that he had been getting in trouble for not providing polite customer service.  He reported some memory and concentration problems such as forgetting birthdays and anniversaries and not being able to watch an entire movie.  Although he still went to church weekly, he had no interest in maintaining friendships or making new friends.  He did not go to large social gatherings but reported that he would occasionally go out to eat with his wife.

Upon review of the evidence, and with reasonable doubt resolved in favor of the Veteran, the Board finds that a 50 percent rating, but no higher, is warranted for the entire period on appeal.  Although VA examiners in September 2012 and January 2017 estimated the overall severity of the Veteran's PTSD as equivalent to 30 and 10 percent ratings, respectively, there is competent and credible evidence indicating that his PTSD results in occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  In this regard, there have been consistent reports that the Veteran is socially isolated: he does not have any friends, he does not attend social gatherings except for church, and he avoids family members including his children, grandchildren and at times his wife.  The evidence also suggests that at work he is often irritable with customers and that at times his supervisors have had to reprimand him for his attitude.  Indeed, the evidence shows consistent reports of irritability, depressed mood, and angry outbursts.  In sum, therefore, and with reasonable doubt resolved in favor of the Veteran, the Board finds that an initial 50 percent rating is warranted.  In assigning this rating, the Board finds that while many, though not all, of the rating criteria for 50 percent are satisfied, an increased rating for a psychiatric disorder does not require that all deficiencies listed in the rating criteria are met.  See Mauerhan, 16 Vet. App. at 443.

The evidence has not shown, however, occupational and social impairment with deficiencies in most areas.  Throughout the period on appeal, the Veteran has been able to maintain a full time job at the VA hospital and although he reported limited social relationships, he still reported spending some time with his children, grandchildren, and wife, to include occasionally going out to eat with his wife and attending church weekly.  Although GAF scores from Dr. Jabbour during this period were between 44 and 47, reflecting serious symptoms, the Veteran did not exhibit suicidal ideation, severe obsessional rituals, or frequent shoplifting and although the evidence indicates that he has few or no friends, it is not the case that he was unable to keep a job.  Significantly, Dr. Jabbour's estimated GAF scores differ significantly from the September 2012 VA examiner's estimate as the September 2012 VA examiner assigned a GAF score of 60 only a few months after Dr. Jabbour assigned a GAF score of 47 in June 2012.  To the extent the Veteran may argue that Dr. Jabbour's scores support a rating in excess of 50 percent, the Board finds these scores outweighed by the VA examiners' evaluations of the overall severity of his PTSD, which were based on a thorough review of the evidence, examination of the Veteran, and are supported by the evidence in the claims file.  With regard to the listed symptoms, while there is evidence of difficulty in adapting to stressful circumstances, it has not been so severe as to significantly interfere with the Veteran's full time job at the VA hospital, for example, by having his hours reduced, his job title or duties changed, or being fired.  Moreover, although there is evidence of irritability and angry outbursts, these generally appear to be related to the Veteran's perceptions of his interactions with other people and therefore do not appear to be unprovoked.  The preponderance of the evidence otherwise shows that Veteran has not exhibited suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation or neglect of personal appearance and hygiene.  In sum, the Board finds that he has not demonstrated symptoms of such severity, frequency or duration as to equate with occupational and social impairment with deficiencies in most areas.  

The Board notes that the lay assertions of the Veteran have been considered, and are part of the reason why an increased evaluation has now been assigned.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  To the extent the Veteran has argued that a higher evaluation for PTSD is warranted, these assertions are outweighed by more probative evidence provided by the examinations of qualified medical professionals, including in his VA examinations.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Furthermore, the symptoms described in his lay statements are consistent with those noted in the treatment records and comport with the percent ratings now assigned.  As such, these lay statements, on their own, do not provide any basis upon which to assign any higher rating.

In sum, the Board finds that the appellant's impairment due to PTSD warrants a 50 percent, but no higher, disability rating.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  38 U.S.C. § 5107(b).








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating of 50 percent, but no higher, for PTSD for the entire period on appeal is granted, subject to the regulations governing payment of monetary awards.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


